DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: on the first page of the instant specification, reference to parent case 17/152,923 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,312,322.
Appropriate correction is required.

Double Patenting
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,312,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either broader than the claims of the '322 patent (and therefore they are anticipated by the claims of the prior patent) or slightly narrower than the claims of the '322 patent, the differences between the two sets of claims being obvious to one of ordinary skill in the art. Viewing independent claim 1 of the instant application, for example, all of the limitations of this claim are anticipated by what is recited in claim 1 of the '322 patent, except for now applicant recites at least one alternator instead of the previously recited at least one recharger. Because it would have been obvious to one of ordinary skill in the art that an alternator is a type of recharger (i.e., such is old and well-known in the art), independent claim 1 of the instant application is not patentably distinguishable from the apparatus recited in independent claim 1 of the '322 patent. As to claims 2-8 of the present application, the limitations of these claims are all anticipated by what is recited in claims 2-8 of the '322 patent. As to claim 9 of the instant application, this claim is anticipated by what is recited in claim 9 of the '322 patent, the only difference being that now applicant recites a communication device (see lines 16-17 of instant claim 9) whereas the '322 patent recites a remote control device or a wireless device, i.e., because claim 9 of the instant application is broader in scope than claim 9 of the '322 patent, claim 9 of the instant application is fully anticipated by applicant's prior claim 9. Note also that all of limitations of claims 10-14 of the present application are fully anticipated by what is recited in claims 10-14 of the '322 patent. As to claims 15-20 of the present application, these claims are fully anticipated by what is recited in claims 15-20 of the '322 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter
4.	Claims 1-20 would be allowable upon the filing of the above-noted terminal disclaimer. The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests an apparatus comprising first and second circuits, first and second switches and an alternator, wherein these circuit components have the functional limitations recited in independent claim 1, nor does any of the prior art of record disclose or suggest an apparatus comprising first and second circuits, first and second switches, a recharger and a receiver, wherein these circuit components have the functional limitations set forth in independent claims 9 and 15.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 1, 2022